 


114 HR 449 IH: Discharge Student Loans in Bankruptcy Act of 2015
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 449 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2015 
Mr. Delaney introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 11 of the United States Code to make student loans dischargeable. 
 
 
1.Short titleThis Act may be cited as the Discharge Student Loans in Bankruptcy Act of 2015. 2.Exception to dischargeSection 523(a) of title 11, United States Code, is amended— 
(1)by striking paragraph (8), and (2)by redesignating paragraphs (9) through (14B) as paragraphs (8) through (14A), respectively. 
3.Conforming amendmentsTitle 11, United States Code, is amended— (1)in section 704(c)(1)(C)(iv)(I) by striking (14A) and inserting (14), 
(2)in section 1106(c)(1)(C)(iv)(I) by striking (14A) and inserting (14),  (3)in section 1202(c)(1)(C)(iv)(I) by striking (14A) and inserting (14), and 
(4)in section 1328(a)(2) by striking (8), or (9) and inserting or (8). 4.Effective date; application of amendments (a)Effective dateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act. 
(b)Application of amendmentsThe amendments made by this Act shall apply only with respect to cases commenced under title 11 of the United States Code on or after the date of the enactment of this Act.  